COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00291-CR


APRIL FELICIA OWENS                                                   APPELLANT
A/K/A APRIL F. OWENS

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      On July 5, 2011, as part of a plea-bargain agreement, Appellant April

Felicia Owens a/k/a April F. Owens pleaded guilty to theft, and the trial court

sentenced her to seven months’ confinement in state jail. Also on July 5, 2011,

the trial court certified that this is a plea-bargain case and that Appellant has no

right to appeal. On July 14, 2011, Appellant filed a notice of appeal. On July 15,


      1
       See Tex. R. App. P. 47.4.
2011, we notified Appellant that the trial court’s certification, which indicates that

Appellant has no right to appeal, had been filed in this court and that this appeal

could be dismissed unless Appellant or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal by August 1, 2011.

See Tex. R. App. P. 25.2(d), 44.3. To date, we have received no response

showing grounds for continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2).   The trial court’s certification denied permission to appeal, but

Appellant’s notice of appeal asserts that the matters to be addressed in her

appeal were raised by written motion and ruled on before trial. However, the trial

court specifically noted on the face of Appellant’s notice of appeal, “There were

no PT motions with appeal issues heard.”

      Further, the record shows that Appellant and her counsel signed a

document entitled “Written Waiver of Defendant – Joined by Attorney,” which

states, “I give up and waive any and all rights of appeal in this case.” The court

of criminal appeals has held that a valid waiver of appeal will prevent a defendant

from appealing without the consent of the trial court.        Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003). Because Appellant has waived her

right to appeal and no one has responded to our July 15, 2011 letter requesting




                                          2
grounds for continuing the appeal, we dismiss this appeal. See Tex. R. App. P.

25.2(d), 43.2(f).



                                                PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 15, 2011




                                      3